DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a low thermal conductivity member disposed at a side opposite to the discharge port and between the pump and an inner surface of the housing, having elasticity, and having permeability” renders the claim indefinite. From the sentence structure, it is unclear if the low thermal conductivity member or the inner surface of the housing is the structure “having elasticity, and having permeability,” based upon how the commas have been placed. It appears Applicant intends to refer to the low thermal conductivity member as having elasticity and permeability, since it is defined in dependent claims to be a filter, which are known to be flexible/elastic and permeable (see Claim 4 for example). Applicant is advised to amend the claim to clarify what structure is being referred to as having elasticity and permeability (i.e. “… inner surface of the housing, the low thermal conductivity member having elasticity, and having permeability” or similar phrasing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (U.S Publication No. 2005/0159702 A1) in view of Guo (U.S Publication No. 2018/0333551 A1) and Furaka (JP 2009103111 A).
Regarding claim 1, Sekiguchi discloses a pressure controller (balloon control device 100, see Fig. 3 and Paragraph 0041) connected to a bag-like member (balloon 42, see Fig. 3), supplying fluid to the bag-like member, and controlling an internal pressure of the bag-like member (see Paragraph 0041, the balloon control device feeds and sucks air from the balloon 42 and controls the expansion/contraction), the pressure controller comprising: 
a housing having a flattened shape (body 102, see Fig. 1 and 3-4; see Fig. 1, where the housing has a flattened shape); a pump disposed in the housing such that a discharge port through which the fluid is discharged is directed in a thickness direction of the housing (gas feed pump 104 with discharge port where duct 114 connects, see Fig. 3 and Paragraph 0043; It is noted that a ‘thickness’ direction has not been defined compared to any structure or dimension of the housing, and thus since the housing has multiple thicknesses in multiple directions, gas from pump 104 discharged through 114 is discharged in a thickness direction of the housing; Applicant may wish to further define the thickness direction as a relative dimension compared to the rest of the housing and clarify the specific direction); and
a control module controlling the pump such that the internal pressure falls within a predetermined range (remote controller 128, see Fig. 4 and Paragraph 0046, which controls the pumps to supply or suck air from the balloon, as well as to set a particular value for the pressure in the balloon 42).
Sekiguchi is silent regarding wherein the control module is disposed in the housing.
Guo teaches a control module for regulating cuff pressure (inflation/deflation control unit 122, see Paragraph 0036, the control unit 122 controls the level of cuff inflation and controls the pump to deliver the correct pressure), wherein the control module is disposed in the device housing (see Fig. 1, the control unit 122 is disposed within the housing of the second unit 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sekiguchi to have disposed a control module within the housing to control and regulate cuff pressure, such as that taught by Guo, in order to provide a known consolidated configuration for registering feedback and controlling the cuff pressure (see Paragraph 0037) and to provide autonomous maintenance of pressure (Paragraph 0037).
Sekiguchi is silent regarding a low thermal conductivity member disposed at a side opposite to the discharge port and between the pump and an inner surface of the housing, having elasticity, and having permeability.
Kayama teaches a pump for providing a specific fluid flow pressure (piezoelectric pump 32/32’, see Figs. 19, 21, 23 and Paragraph 0018 and Paragraph 0049, the pump creates and discharges a specific pressure) and a low thermal conductivity member (filter 33; see Figs. 19, 21, 23 and Paragraphs 0040-0041; It is noted that ‘low thermal conductivity member’ is not compared or described as being less thermally conductive relative to any other part or material of the device; The filter is perforated and breathable and may be made of materials such as Gore-Tex or Teflon, of which Gore-Tex is a known insulating material and is thus a low thermal conductivity member) disposed at a side opposite to a discharge port and between the pump and an inner surface of a housing (see Figs. 19, 21 and 23, the filter material is disposed opposite the discharge port of the pump at 45/42 and is disposed between the inner surface of the housing of 10/68 and the pump), having elasticity, and having permeability (see Paragraph 0040, the filter is said to be permeable and Teflon is a material with high elastic deformation).
It is further noted that although Sekiguchi is silent regarding an intake or air inlet for which the pump can draw air in from, one must be present in order to allow for the delivery of air in and out of the balloon. Including such an air intake opposite to the discharge port allows for a straight pathway for conveyance of the air and thereby prevents an increase in flow resistance, as opposed to including the air intake on an orthogonal face which would require a bending of the flow pathway and thus an increase in flow resistance.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sekiguchi to have included a low thermal conductivity member disposed at a side opposite to the discharge port and between the pump and an inner surface of the housing, such as that taught by Kayama, in order to prevent moisture intake into the pump and while still allowing for the passage of air (Paragraph 0008, 0015; also see Paragraph 0099).
Regarding claim 2, the device of Sekiguchi discloses the device of claim 1.
Sekiguchi further discloses wherein the pump has a first main surface (see Fig. 3, the surface of 104 connected to duct 114) and a second main surface (the opposite surface to the first surface), and the discharge port is provided in the first main surface (see Fig. 3, the discharge port of the pump 104 is disposed on the first surface, as it connects to duct 114), 
Kayama further teaches wherein the low thermal conductivity member is disposed between the second main surface of the pump and the housing (see Figs. 19, 21 and 23, the filter is disposed between the surface of the pump opposite from the discharge port and the housing 10).
Regarding claim 3, the device of Sekiguchi discloses the device of claim 2.
Sekiguchi further discloses wherein a suction port through which the fluid is sucked is provided in the second main surface (see Fig. 3; The pump must have an intake/suction port through which fluid is brought in from ambient to provide the flow to/from the cuff; As discussed above, the modification of Sekiguchi would place the suction port on the second surface opposite the discharge port, as it maintains a straight fluid flow path that reduces flow resistance).
Regarding claim 4, the device of Sekiguchi discloses the device of claim 1.
Kayama further teaches wherein the low thermal conductivity member is a filter allowing the fluid to pass through the filter (see Paragraphs 0008, 0015 and 0099, the Gore-Tex/Teflon material is a filter which is permeable to allow air to pass while preventing moisture passing).
Regarding claim 8, the device of Sekiguchi discloses the device of claim 1.
Guo further teaches wherein the control module has a pressure sensor measuring the internal pressure of the bag-like member (see Paragraph 0037, the pressure sensor 123 connected to the inflation/deflation control unit 122 is used to measure the pressure of the cuff 22; This signal pressure is used to control the pump to adjust the pressure to a particular value or set range).
Regarding claim 9, the device of Sekiguchi discloses the device of claim 2.
Kayama further teaches wherein the low thermal conductivity member is a filter allowing the fluid to pass through the filter (see Paragraphs 0008, 0015 and 0099, the Gore-Tex/Teflon material is a filter which is permeable to allow air to pass while preventing moisture passing).
Regarding claim 10, the device of Sekiguchi discloses the device of claim 3.
Kayama further teaches wherein the low thermal conductivity member is a filter allowing the fluid to pass through the filter (see Paragraphs 0008, 0015 and 0099, the Gore-Tex/Teflon material is a filter which is permeable to allow air to pass while preventing moisture passing).
Regarding claim 14, the device of Sekiguchi discloses the device of claim 2.
Guo further teaches wherein the control module has a pressure sensor measuring the internal pressure of the bag-like member (see Paragraph 0037, the pressure sensor 123 connected to the inflation/deflation control unit 122 is used to measure the pressure of the cuff 22; This signal pressure is used to control the pump to adjust the pressure to a particular value or set range).
Regarding claim 15, the device of Sekiguchi discloses the device of claim 3.
Guo further teaches wherein the control module has a pressure sensor measuring the internal pressure of the bag-like member (see Paragraph 0037, the pressure sensor 123 connected to the inflation/deflation control unit 122 is used to measure the pressure of the cuff 22; This signal pressure is used to control the pump to adjust the pressure to a particular value or set range).
Regarding claim 16, the device of Sekiguchi discloses the device of claim 4.
Guo further teaches wherein the control module has a pressure sensor measuring the internal pressure of the bag-like member (see Paragraph 0037, the pressure sensor 123 connected to the inflation/deflation control unit 122 is used to measure the pressure of the cuff 22; This signal pressure is used to control the pump to adjust the pressure to a particular value or set range).
Allowable Subject Matter
Claim 5-7, 11-13 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 5, the closest prior art is Sekiguchi (U.S Publication No. 2005/0159702 A1), Guo (U.S Publication No. 2018/0333551 A1), Furaka (JP 2009103111 A), Presenti (U.S Publication No. 2018/0126105 A1), Deutsch (U.S Publication No. 2014/0366874 A1), Higashiyama (U.S Publication No. 2016/0038699 A1), O’Dea (U.S Patent No. 6,647,984 B1) and Shah (U.S Patent No. 4,872,483 A).
	The device of Sekiguchi in view of Guo and Furaka disclose the limitations of claim 1 as shown above. However, none of the prior art teaches or suggests the control module having a wiring board fixed to the housing, the pump is disposed between the wiring board and the housing such that the discharge port is directed toward the wiring board, and a tube connected to the discharge port of the pump is an L-shaped tube, wherein a part of a passage of the L-shaped tube is bent and a wall portion forming the passage is thicker than other portions of the L-shaped tube. Shah does teach a pressure transducer measuring cuff pressure that may be electrically connected to a printed circuit board of the device (Col. 3 lines 19-32), but does not disclose the PCB in a position where the pump discharges toward the wiring board as required by the claim. Additionally, none of the prior art teaches or suggests the tube connected to the discharge port of the pump being L-shaped and further having a thicker wall portion at the bend than the other portions of the L-shaped tube. The prior art is either silent regarding the orientation and structural layout of the tubing from the pumps, or depict them as being straight from the pump to the cuff. Introduction of a bend to make a tube arbitrarily L-shaped would introduce resistance to flow through the device, and would be unnecessary since the prior art is not concerned with spacing or the specific orientations of the tubes. Lastly, there is no discussion of variation in the thicknesses of the tubing from the pump, only a comparison between cuff thickness and pump tubing thickness (see Higashiyama Paragraph 0079, for example).
	Thus, it is found that one having ordinary skill in the art before the effective filing date of the claimed invention would not have arrived at the claimed limitations without impermissible hindsight or arbitrary reconstruction of the device.
	Similar arguments can be made for claims 11-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785